IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
TEXARKANA DIVISION
UNITED STATES OF AMERICA
v. Criminal No. 4:17CR40014-002
JAMES MANUEL
FINAL ORDER OF FORFEITURE

On November 9, 2018, the Court entered a Preliminary Order of Forfeiture in this case in
accordance with Fed.R.Crim. P. 32.2(b). (Doc. 159). In the Preliminary Order of Forfeiture, $8,860 in
United States Currency was forfeited to the United States pursuant to 21 U.S.C. § 853.

The United States was required to publish notice of this order pursuant to Fed.R.Crim. P. 32.2(b)(6)
and 18 U.S.C. § 982(b)(1), incorporating by reference 21 U.S.C. § 853. On December 11, 2018, an
attorney for the United States filed a Notice of Proof of Publication, showing that for 30 days, notice of the
Court’s Preliminary Order of Forfeiture was advertised on www.forfeiture.gov. Deadline for filing claims
was January 9, 2019. No third party claims have been filed.

Pursuant to Fed. R. Crim. P. 32.2(b)(4), a Preliminary Order of Forfeiture becomes final as to a
defendant at sentencing.

Accordingly it is hereby ORDERED, DECREED, AND ADJUDGED:

1. That based upon the guilty plea and the plea agreement of the parties, pursuant to Fed. R. Crim.

P. 32.2(b)(4), the Preliminary Order of Forfeiture entered on November 9, 2018, shall become final at this

WAL
IT IS SO ORDERED thiss¥ day of He et i , 2019.

hen Le hha

HONORABLE SUSAN O. HICKEY
CHIEF UNITED STATES DISTRICT JUDGE

time.
